UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Submitted June 9, 2005*
                                Decided June 10, 2005

                                        Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3924
                                                 Appeal from the United States
CONZALOS GLASCO,                                 District Court for the Southern
    Petitioner-Appellant,                        District of Indiana, Indianapolis
                                                 Division.
      v.
                                                 No. 1:04-CV-1156-SEB-VSS
CRAIG HANKS, Superintendent,
     Respondent-Appellee.                        Sarah Evans Barker,
                                                 Judge.

                                       ORDER

       Indiana inmate Conzalos Glasco petitioned for a writ of habeas corpus under
28 U.S.C. § 2254 after a Conduct Adjustment Board (CAB) found him guilty of
making a sexual gesture towards a prison official and sentenced him to three
months in disciplinary segregation. The district court denied his petition on the
basis that he may not use § 2254 to challenge the CAB proceeding because he is not
“in custody” pursuant to the CAB decision. We agree with the district court.

      *
       Appellee Craig Hanks notified this court that he was never served with process
in the district court and would not be filing a brief or otherwise participating in this
appeal. After an examination of the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See Fed. R. App. P. 34(a)(2)).
No. 04-3924                                                                Page 2


Section 2254 allows prisoners to challenge decisions that place them “in custody.”
See 28 U.S.C. § 2254(a). Glasco is in custody pursuant to his original judgment of
conviction, and the CAB proceeding did not impose additional custody on him. It
resulted only in disciplinary segregation, and that punishment affects the severity
not the duration of his prison term. See Montgomery v. Anderson, 262 F.3d 641,
643-44 (7th Cir. 2001). A challenge to the disciplinary proceeding is thus not a
challenge to a decision that placed him in custody, so Glasco may not challenge it
under § 2254.
                                                                         AFFIRMED.